Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 3/29/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the production steps."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said at least one property."  There is insufficient antecedent basis for this limitation in the claim.
The term “said property” in claims 2-3 renders the claims indefinite because it is unclear if the property being referred to is “a property” or “said at least one property” of claim 1.
Claim 3 recites the limitation "the hardness."  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the color."  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the transparency."  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the surface state."  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the two properties."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler et al. (US 2018/0118324).
Claim 1: Tyler et al. discloses a method for manufacturing a skin from a plastic material (¶ 24)). The method includes producing a first part of the skin having a property according to a first level (¶ 24; fig. 3); producing a second part of the skin extending the first part and having the property at the first level on a first edge in contact with the first part and a second level on a second edge in contact with a third part of the skin extending the second part (¶ 24; fig. 3); and producing the third part of the skin having the at least one property at the second level, the steps being carried out using additive manufacturing technology (¶ 24; fig. 3; the first, second, and third parts of the skin being continuously produced, and the first, second, and third levels having identical properties).
Claim 2: Tyler et al. discloses the second part being deposited gradually, and therefore evolving, from the first to second edge, as the skin is being produced (¶ 24).
Claim 3: Tyler et al. discloses the same fiber and matrix material being used for the entire skin (¶ 24). Thus, the hardness, color, transparency and surface state would necessarily be the same.
Claim 4: Tyler et al. discloses the using identical filaments for each part (¶ 24).
Claim 5: Tyler et al. discloses using multiple print heads with first and second filaments (¶¶ 23-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (US 2018/0118324), as applied to claim 1 above, in view of Chapeau et al. (US 2018/0345879).
Tyler et al. discloses the method being applied to the production of a skin of a vehicle element, but is silent as to the element being interior trim. However, Chapeau et al. discloses a method for manufacturing a skin from a plastic material, wherein the method includes producing parts of the skin having properties and being carried out using additive manufacturing (¶¶ 16, 23). As taught by Chapeau et al., producing interior trim elements using additive manufacturing technology allows for decorative and functional elements to be included in the trim component (¶ 4). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have applied to the method of Tyler et al. to interior trim components of Chapeau et al. in order to include decorative and/or functional components, as taught by Chapeau et al.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler et al. (US 2018/0118324), as applied to claim 1 above.
Tyler et al. is silent as to the claimed shape or color. However, there is no invention in merely changing the shape, form or color of an article without changing its function except in a design patent (see Eskimo Pie Corp. vs. Levous et al., 3 USPQ 23 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754